Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 7, 8, 13, and 18-24 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 13 were amended to include all limitations from claims 8 and 19 respectively, without cancellation of the respective dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Niggemeier (US-Pub 2015/0252729) in view of Aronsson (9951692) and Sloop (5632141).

    PNG
    media_image1.png
    733
    706
    media_image1.png
    Greyscale
Niggemeier Fig. 5

    PNG
    media_image2.png
    536
    530
    media_image2.png
    Greyscale
 Niggemeier Fig. 2
Regarding claims 1, 7, 8, 23, and 24, Niggemeier discloses a pre-diffuser downstream of a compressor section (52, fig 2) of a gas turbine engine (20, fig 2), comprising: a full ring ring-strut-ring (annotated fig 5) structure that comprises a multiple of diffusion passages (image above) that each communicate with one of the multiple of diffusion passage ducts (annotated fig 2)10 to extend the diffusion passage of the ring-strut-ring structure downstream along a respective flow path, each diffusion passage in the ring-strut-ring structure comprises a diffusion passage inlet (annotated fig 2, is also the location of the pre-diffuser inlet) and a diffusion passage exit (annotated fig 2) adjacent to and mated with a respective one of the multiple of diffusion passage ducts (annotated fig 2, the two parts are connected and thus are both adjacent to each other and mated to each other); an exit guide vane ring (annotated fig 2) upstream of the ring-strut-ring structure, the exit guide vane ring comprises a 
Niggemeier does not disclose wherein the multiple of diffusion passage ducts are manufactured of sheet metal and welded to the cast ring-strut-ring structure, or wherein the cavity in communication with a diffuser side of the pre-diffuser to permit diffusion air from the diffuser side of the pre-diffuser to be received into the respective cavity, wherein the diffuser air facilitates thermal control and permits a reduced mass of the cast-ring-strut-ring structure.
Aronsson teaches a fairing structure with an attached sheet metal (col 5, lines 37-50) passage duct that are welded to a cast ring-strut-ring structure (col 4, lines 13-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-diffuser disclosed by Niggemeier by having the air passage duct be manufactured of sheet metal and welded to the ring-strut-ring structure based on the teachings of Aronsson. One of ordinary skill in the art would recognize to use sheet metal for the passageway due to its resilience to high temperatures and welded it to the ring-strut-ring structure to reduce the need for clips and other additional parts.
Sloop teaches a diffusion passage duct (10, fig 2) wherein the cavity (38, fig 2) is in communication with a passage (34, 36, fig 2) in communication with a diffuser side (they take in diffused air 30 after the diffusion duct) of the pre-diffuser to permit diffusion air from the diffuser side of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow passage in communication with the diffuser cavity disclosed by Niggemeier by having the passage be in fluid communication with the diffusor side of the pre-diffuser based on the teachings of Sloop. Doing so would decrease downstream component distortion by improving turbine cooling uniformity (col 2, lines 40-53), as suggested by Sloop.

Regarding claim 20, Niggemeier discloses an exit guide vane radial flange (annotated fig 2) that extends transversely from the exit guide vane ring; a full ring hot faring radial flange (annotated fig 2) that extends transversely from the ring-strut-ring structure parallel (see fig 2, both extend radially straight inward at the labelled points) to the exit guide vane radial flange of the exit guide vane ring.

Regarding claim 22, Niggemeier discloses wherein each of the multiple hollow struts are airfoil shaped (fig 5, struts have an airfoil shaped front end).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Niggemeier as modified by Aronsson and Sloop, further in view of Stueber (5249921).

    PNG
    media_image3.png
    430
    466
    media_image3.png
    Greyscale

Regarding claim 21, Niggemeier as modified by Aronsson and Sloop does not disclose a first anti-rotation feature on one side of the full ring hot fairing radial flange and a second anti-rotation feature on an opposite side of the full ring hot fairing radial flange, wherein the first anti- rotation feature engages an exit guide vane ring and wherein the second anti- rotation feature engages a static structure.
 Stueber teaches a pre-diffuser comprising a first anti-rotation feature on one side of the full ring hot fairing radial flange and a second anti-rotation feature on an opposite side of the full ring hot fairing radial flange (connecting the parts through the bolt on each side of the full ring hot fairing radial flange means that on each side one half of the bolt extends from the flange and works as an anti-rotation feature, therefore each side of the bolt meets the limitations of this claim as one of the anti-rotation features), wherein the first anti-rotation feature engages an exit guide vane ring (fig 3 above), and the second anti-rotation feature engages a static structure (fig 3 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-diffuser disclosed by Niggemeier as modified by Aronsson and Sloop by having the flange have two anti-rotation features on opposite sides of the flange .


Claims 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niggemeier in view of Aronsson and Rice (6364606).

    PNG
    media_image4.png
    721
    737
    media_image4.png
    Greyscale
Niggemeier Fig 2
Regarding claim 13, Niggemeier discloses a pre-diffuser for a gas turbine engine, comprising: an exit guide vane ring (annotated fig 2 with claim 13) having a multiple of exit guide vanes (guide vanes extend all around the guide vane ring) defined around an engine longitudinal axis (A, fig 4); a full ring ring-strut-ring structure (annotated fig 5) adjacent to the exit guide vane ring 
Niggemeier does not disclose wherein the multiple of diffusion passage ducts are manufactured of sheet metal and welded to the ring-strut-ring structure, and does not explicitly disclose if there are any anti-rotation features between the hot fairing structure and the exit guide vane ring, the anti-rotation features inboard of the multiple diffusion passages, and wherein the static structure flange abuts the hot fairing radial flange
Aronsson teaches a fairing structure with an attached sheet metal (col 5, lines 37-50) passage duct that are welded to the cast ring-strut-ring structure (col 4, lines 13-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-diffuser disclosed by Niggemeier by having the air 
Rice teaches an exit guide vane diffuser connection comprising an anti-rotation feature (170, fig 1) between the hot fairing structure and the exit guide vane ring, the anti-rotation features inboard of the multiple of diffusion passages, and a static structure flange (104, fig 1) abutting a hot fairing radial flange (110, fig 1), and a clamp ring (140, fig 1) abutting the exit guide ring flange (bottom section of guide ring); and a multitude of fasteners (180, fig 1) that fasten the clamp ring (these are ring shaped so there will be a multitude of fasteners going circumferentially along the ring) to the static structure flange
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exit guide vane diffuser connection disclosed by Niggemeier by adding an anti-rotation device and adding the clamp ring to a static structure that abuts the hot fairing radial flange based on the teachings of Rice. Doing so would hold the outlet guide vane to the diffuser casing (col 1, lines 55-60), as suggested by Rice.

Regarding claim 18, Niggemeier discloses a seal (annotated fig 2) located between the exit guide vane radial flange and the hot fairing radial 15flange.

Regarding claim 19, Niggemeier discloses a static structure flange (annotated fig 2 with claim 13); a clamp ring (annotated fig 2 with claim 13) that abuts the exit guide vane radial flange; and 20a multiple of fasteners (these are ring shaped so there will be a multitude of fasteners going circumferentially along the ring) that fasten the clamp ring to the static structure flange.

Rice teaches a static structure flange (104, fig 1) abutting a hot fairing radial flange (110, fig 1), and a clamp ring (140, fig 1) abutting the exit guide ring flange (bottom section of guide ring); and a multitude of fasteners (180, fig 1) that fasten the clamp ring (these are ring shaped so there will be a multitude of fasteners going circumferentially along the ring) to the static structure flange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exit guide vane diffuser connection disclosed by Niggemeier by adding the clamp ring to a static structure that abuts the hot fairing radial flange based on the teachings of Rice. Doing so would hold the static structure securely to the hot fairing radial flange to the diffuser casing (col 1, lines 55-60), as suggested by Rice.

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. Applicant argues that Niggemeier does not disclose a hollow strut. This argument is not persuasive, as the strut used in Niggemeier does contain a hollow segment with a cavity (the interior of the hollow segment is a cavity) through it and thus this meets the claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                      /ALAIN CHAU/                                                                                                                                 Primary Examiner, Art Unit 3741